DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 14-32 are pending. Claims 24-27 and 31-32, previously withdrawn, are rejoined. Claims 14-32 are allowed. 

Priority

    PNG
    media_image1.png
    148
    678
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. An English translation of the foreign application has been submitted and perfects the claim for priority, because the foreign application provides written description for the pending claims. The effective filing date afforded to the claims is 7/28/2017.

Response to Amendment/Arguments
The Amendments filed on 10/8/2021 and 12/9/2021 are compliant with the requirements of 37 CFR 1.121(c) and have been entered. Applicant's arguments have been considered and are addressed below.
Objection to the Claims
The objection of claims 15, 21 and 29-30 for informalities has been overcome by the claim amendments.  The objection has been withdrawn. 
35 USC § 112(b) Rejection
The rejection of claim 23 under 35 USC 112(b) for lacking antecedent basis for the limitation “formula (IA)” has been overcome by deleting the limitation.  The rejection has been withdrawn. 
35 USC § 102 Rejection
The rejection of claims 14-23 and 28-30 for being anticipated by Wang et al. CN 107501997 and Wang et al. US 2020/0283634 has been overcome by perfecting the foreign priority claim, thereby disqualifying the Wang references as prior art. The rejections have been withdrawn. 
Double Patenting Rejection
The terminal disclaimer filed on 10/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,954,392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The double patenting rejection of claims 14-23 and 28-30 over US 10,954,392 has been overcome by the terminal disclaimer filed on 10/8/2021.  The rejection has been withdrawn.

Rejoinder
Claims 14-23 and 28-30 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 24-27 and 31-32, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/4/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter & Reasons for Allowance
Claims 14-32 are allowed. The closest prior art to the instant invention is Wang et al. CN 107501997 and Wang et al. US 2020/0283634, cited above. Both Wang references teach compounds of instant formula (I) and both references have a filing date later than the instant effective filing date. Therefore the references cannot be applied as prior art. See, for example, pages 8 and 46 of ‘634 and page 10 of the ‘997 machine translation on file.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626